                  Case 19-12378-KBO               Doc 1051-2         Filed 05/21/20         Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
    In re:
                                                                            Case No. 19-12378 (KBO)
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,3
                                                                            (Jointly Administered)
                                         Debtors.
                                                                            Hearing Date: To Be Scheduled If Necessary
                                                                            Objection Deadline: June 11, 2020 at 4:00 p.m. (ET)


NOTICE OF FIFTH MONTHLY FEE APPLICATION OF BENESCH, FRIEDLANDER,
 COPLAN & ARONOFF LLP FOR COMPENSATION FOR SERVICES RENDERED
AND REIMBURSEMENT OF EXPENSES INCURRED AS DELAWARE COUNSEL TO
 THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
              FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

             PLEASE TAKE NOTICE that on May 21, 2020 the Official Committee of Unsecured

Creditors (the “Committee”), appointed in the chapter 11 cases of the above-captioned debtors

(collectively, the “Debtors”), filed the Fifth Monthly Fee Application of Benesch, Friedlander,

Coplan & Aronoff LLP for Compensation for Services Rendered and Reimbursement of Expenses

Incurred as Delaware Counsel to the Official Committee of Unsecured Creditors for the Period

from April 1, 2020 through April 30, 2020 (the “Monthly Fee Application”) with the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington,

Delaware 19801 (the “Court”). A copy of the Monthly Fee Application is attached hereto.

             PLEASE TAKE FURTHER NOTICE that the Monthly Fee Application is submitted

pursuant to the Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals [Docket No. 389] (the “Interim Compensation Order”).




3
             The Debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
             tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
             Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
             Dura Operating, LLC (2304); and NAMP, LLC (3693).
            Case 19-12378-KBO         Doc 1051-2     Filed 05/21/20     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that any objection or response to the Monthly Fee

Application must be made in writing and be filed with the Court on or before June 11, 2020 at

4:00 p.m., prevailing Eastern Time.

       PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy

of the response or objection upon: copy of the response or objection upon: (i) the Debtors, Dura

Automotive Systems, LLC, 1780 Pond Run, Auburn Hills, Michigan 48326, Attn: Mohammed

Mounir (mounir.m@duraauto.com); (ii) counsel to the Debtors, Kirkland & Ellis LLP, 300 North

LaSalle, Chicago, Illinois 60654, Attn: Gregory F. Pesce (gregory.pesce@kirkland.com) and

Christopher S. Koenig (chris.koenig@kirkland.com); (iii) co-counsel to the Debtors, Bayard, P.A.,

600 North King Street, Suite 400, Wilmington, Delaware 19801, Attn: Justin R. Alberto

(jalberto@bayardlaw.com); (iv) counsel to the agent under the Debtors’ debtor-in-possession

financing facility, Arnold & Porter, 250 West 55th Street, New York, New York 10019, Attn:

Jonathan I. Levine (jonathan.levine@amoldporter.com) and Womble Bond Dickinson (US) LLP,

222 Delaware Avenue, Suite 1501, Wilmington, Delaware 19801, Attn: Matthew P. Ward

(matthew.ward@wbd-us.com); (v) counsel to the Committee, Dentons US LLP, 1221 Avenue of

the   Americas,    New     York,    New    York     10020-1089,    Attn:   Oscar      N.   Pinkas

(oscar.pinkas@dentons.com) and Lauren Macksoud (lauren.macksoud@dentons.com) and

Benesch, Friedlander, Coplan & Aronoff LLP, 222 Delaware Avenue, Suite 801, Wilmington,

Delaware 19801, Attn: Jennifer R. Hoover (jhoover@beneschlaw.com) and Kevin M. Capuzzi

(kcapuzzi@beneschlaw.com); and (vi) the United States Trustee, 844 King Street, Suite 2207,

Lockbox 35, Wilmington, DE 19801 Attn: Juliet Sarkessian (juliet.m.sarkessain@usdoj.gov).

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THEN 80% OF THE FEES AND 100% OF THE




                                               2
          Case 19-12378-KBO   Doc 1051-2    Filed 05/21/20   Page 3 of 3




EXPENSES REQUESTED IN THE MONTHLY FEE APPLICATION MAY BE PAID

PURSUANT TO THE INTERIM COMPENSATION ORDER WITHOUT FURTHER NOTICE,

HEARING, OR ORDER OF THE COURT.

      PLEASE TAKE FURTHER NOTICE THAT IF A TIMELY OBJECTION IS FILED

AND SERVED, THEN PAYMENT WILL BE MADE IN ACCORDANCE WITH THE

PROCEDURES SET FORTH IN THE INTERIM COMPENSATION ORDER AND A

HEARING WILL BE HELD.

Dated: May 21, 2020                      BENESCH, FRIEDLANDER, COPLAN &
                                         ARONOFF LLP

                                              /s/ Jennifer R. Hoover
                                           Jennifer R. Hoover (DE No. 5111)
                                           Kevin M. Capuzzi (DE No. 5462)
                                           John C. Gentile (DE No. 6159)
                                           222 Delaware Avenue, Suite 801
                                           Wilmington, DE 19801
                                           Telephone: (302) 442-7010
                                           Facsimile: (302) 442-7012
                                           E-mail: jhoover@beneschlaw.com
                                                     kcapuzzi@beneschlaw.com
                                                     jgentile@beneschlaw.com

                                           Counsel to the Official Committee of
                                           Unsecured Creditors




                                     3
